           Case 1:21-cv-03506-VEC Document 20 Filed 06/11/21 Page 1 of 1
                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                        DATE FILED: 6/11/2021
 -------------------------------------------------------------- X
 ABBEY HOTEL ACQUISITION, LLC, SETAI :
 HOTEL ACQUISITION, LLC, SETAI RESORT :
 AND RESIDENCE CONDOMINIUM                                      :
 ASSOCIATION, INC, and SETAI VALET                              :
 SERVICES, LLC,                                                 :          21-CV-3506 (VEC)
                                               Plaintiffs,      :
                            -against-                           :                ORDER
                                                                :
 NATIONAL SURETY CORPORATION,                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 11, 2021, the parties appeared for a conference;

        IT IS HEREBY ORDERED that Plaintiffs’ response to Defendant’s motion to dismiss is

due not later than July 16, 2021. In response to Defendant’s motion, Plaintiffs may either amend

their complaint or file a brief in opposition to the motion, not both. If Plaintiffs opt to oppose the

motion, Defendant may file a reply in further support of its motion not later than August 8, 2021.

        IT IS FURTHER ORDERED that discovery in this matter is STAYED pending the

Court’s decision on Defendant’s motion to dismiss. The Court will reassess its decision to stay

discovery after it has received the parties’ full briefing on the motion.



SO ORDERED.
                                                                    ________________________
                                                                     ____________________  ______
Date: June 11, 2021                                                    VALERIE CAPRONI
                                                                                   CAPRON   NI
      New York, New York                                             United States District Judge
